           Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.1 Page 1 of 10

AO 106A (08/ 18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Southern District of California


                 In the Matter of the Search of

                                                                                                            '21 MJ01732
         (Briefly describe the properly 10 be searched
          or idelllify lire person by name and address)                                      Case No.
                      Gold iPhone 12
           Seizure No. 2021250400188601-0006
                     ("Target Device")

    APPLICATION FOR A WARRANT BY TELEPHONE O R OTHE R RE LIABLE ELECTRON IC MEANS
        I, a federa l law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify 1he person or describe 1he
properly to be searched and give ils local ion):
 See Attachment A, incorporated herein by reference.

located in the             Southern                District of                 California                   , there is now concealed (identify 1he
                                                                 ------------
person or describe the properly 10 be seized) :


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 4 1(c) is (check one or more):
                   ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a v iolation of:

             Code Section                                                                    Offense Description
        21 USC Sec. 952 and 960                    Importation of a Controlled Substance
        21 USC Sec. 963                            Conspiracy to Import


          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


           flf   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exac1 ending da1e if more 1ha11 30 da; 1·:
                  18 U.S.C. § 3103a, the basis of which is set forth on the a ac ed                     e


                                                                                                        Applicant's signa/ure

                                                                                                Robert H. Resico, HSI Special Agent
                                                                                                        Prinied name and Iille

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4. 1 by
                      telephone                       (specify reliable elec1ro11ic meam).


Date:             May 3, 2021
                                                                                                            Judge's s1gna111re

City and state: San Diego, California                                               Hon . William V. Gallo, United States Magistrate Judge
                                                                                                        Pri111ed name and lilfe
  Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.2 Page 2 of 10




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Gold iPhone 12
      Seizure No. 2021250400188601-0006
      ("Target Device")

The Target Device is currently in the possession of Homeland Security
Investigations, located at 880 Front Street, San Diego, CA 92101.
  Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.3 Page 3 of 10




                                ATTACHMENTB
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of April 2, 2021, up to and including May 2, 2021:

      a.    tending to indicate efforts to import controlled substances from Mexico
            into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of controlled substances from Mexico into the
            United States;

      c.    tending to identify co-conspirators, criminal associates, or others
            involved in importation of methamphetamine and fentanyl, or some
            other federally controlled substance, from Mexico into the United
            States;

      d.    tending to identify travel to or presence at locations involved in the
            importation controlled substances from Mexico into the United States,
            such as stash houses, load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access
            to, the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;
      Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.4 Page 4 of 10




 1                                         AFFIDAVIT
 2        I, Special Agent Robert H. Resico, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4        1.     I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                     Gold iPhone 12
 7                     Seizure No. 2021250400188601-0006
 8                     ("Target Device")
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
1O violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
11 in Attachment B. The requested warrant relates to the investigation and prosecution of
12 Rafael MALDONADO ("Defendant") for importing approximately 14.06 kilograms (31
13 pounds) ofmethamphetamine and approximately 2.32 kilograms (5.11 pounds) offentanyl
14 from Mexico into the United States. The Target Device is currently in the custody of
15 Homeland Security Investigations and located at 880 Front Street, San Diego, CA 92101.
16        2.     The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Device, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                      BACKGROUND
22        3.     I have been employed as a Special Agent with Homeland Security
23 Investigations (HSI) since November of 2019. I am currently assigned to the HSI Office
24 of the Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the
25 Federal Law Enforcement Training Center in Glynco, Georgia.
26        4.     During my tenure with HSI, I have participated in the investigation of various
27 narcotics trafficking organizations involved in the importation and distribution of
28 controlled substances into and through the Southern District of California. Through my
       Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.5 Page 5 of 10




 1 training, experience, and conversations with other law enforcement officers experienced in
 2 narcotics trafficking investigations, I have gained a working knowledge of the operational
 3 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 4 United States from Mexico at Ports of Entry.
 5         5.    I am aware that it is common practice for narcotics traffickers to work in
 6 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 7 to smuggle controlled substances into the United States from Mexico by concealing the
 8 controlled substances in vehicles or on persons entering the United States at Ports of Entry
 9 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
1O importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
11 frequently communicate with the individual responsible for importing the concealed
12 narcotics into the United States. These communications can occur before, during and after
13 the narcotics are imported into the United States. For example, prior to the importation,
14 narcotics traffickers frequently       communicate with the transporter( s) regarding
15 arrangements and preparation for the narcotics importation. When the importation is
16 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
I 7 monitor the progress of the narcotics, provide instructions and warn accomplices about law
18 enforcement activity. When the narcotics have been imported into the United States,
19 narcotics traffickers may communicate with the transporter( s) to provide further
20 instructions regarding the delivery of the narcotics to a destination within the United States.
21         6.    Based upon my training, experience, and consultations with law enforcement
22 officers experienced in narcotics trafficking investigations, and all the facts and opinions
23 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
24 can and often do contain electronic evidence, including, for example, phone logs and
25 contacts, voice and text communications, and data, such as emails, text messages, chats
26 and chat logs from various third-party applications, photographs, audio files, videos, and
27 location data. This information can be stored within disks, memory cards, deleted data,
28 remnant data, slack space, and temporary or permanent files contained on or in the cellular
       Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.6 Page 6 of 10




 1 telephone. Specifically, searches of cellular telephones of individuals involved in the
 2 importation of narcotics may yield evidence:

 3
           a.    tending to indicate efforts to import controlled substances from Mexico
 4               into the United States;
 5
           b.    tending to identify accounts, facilities, storage Device, and/or services-
 6               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
 7
                 United States;
 8
           C.    tending to identify co-conspirators, criminal associates, or others involved
 9
                 in importation of controlled substances from Mexico into the United
10               States;
11
           d.    tending to identify travel to or presence at locations involved in the
12               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
13
14         e.    tending to identify the user of, or persons with control over or access to,
                 the Target Device; and/or
15
16         f.    tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
17
                 in the activities described above.
18
19                       FACTS SUPPORTING PROBABLE CAUSE
20         7.    On May 2, 2021, at approximately 1:00 PM, Rafael MALDONADO,
21   ("MALDONADO"), a United States citizen, applied for entry into the United States from
22 Mexico through the San Ysidro Port of Entry in vehicle lane #13. MALDONADO was the
23 driver and sole occupant of a 2006 Volkswagen Jetta ("the vehicle") bearing California
24 license plates.

25         8.    A Canine Enforcement Team was conducting pre-primary operations
26
     when the Human and Narcotic Detection Dog alerted to the front firewall of the
27
28 vehicle.
       Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.7 Page 7 of 10




 1         9.     A Customs and Border Protection Officer (CBPO) received two negative
 2 Customs declarations from MALDONADO. MALDONADO said he was crossing the
 3 border to go to Anaheim, California. The CBPO placed MALDONADO in handcuffs and
 4 escorted him to the security office, while the vehicle was referred to the secondary lot for
 5 further inspection.
 6         10.    Further inspection of the vehicle resulted in the discovery of 31 packages: 29
 7 packages of methamphetamine from the inside of the fuel tank, with a total approximate
 8 weight of 14.06 kgs (31 lbs); and, 2 packages of fentanyl from within the cabin of the
 9 vehicle, with a total approximate weight of2.32 kgs (5.11 lbs). A sample of the substances

10 contained within the packages field tested positive for the characteristics of
11 methamphetamine and fentany 1.
12
           11.    MALDONADO was placed under arrest at approximately 3:45 PM.
13
           12.    During a post-Miranda interview, MALDONADO admitted that he knew
14
     narcotics were in the vehicle and that he was going to smuggle them into the United States.
15
           13.    MALDONADO was arrested and charged with a violation of Title 21, United
16
     States Code, 952 and 960, importation of a controlled substance.
17
           14.    The Target Device was found and seized by a Customs and Border Protection
18
     Officer (CBPO) who was tasked to perform a secondary inspection of the Vehicle and
19
     inventory all the property seized from the Defendant and his Vehicle. The Target Device
20
     was found in the Defendant's pocket. During the interview, the Defendant was shown the
21
     Target Device and identified the Target Device as belonging to him.
22
           15.    Based upon my experience and training, consultation with other law
23
     enforcement officers experienced in narcotics trafficking investigations, and all the facts
24
     and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
25
     electronic mail (email) addresses, appointment dates, messages, pictures and other digital
26
     information are stored in the memory of the Target Device. In light of the above facts and
27
     my experience and training, there is probable cause to believe that Defendant was using
28
     the Target Device to communicate with others to further the importation of illicit narcotics
       Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.8 Page 8 of 10




 1 into the United States. Further, in my training and experience, narcotics traffickers may be
 2 involved in the planning and coordination of a drug smuggling event in the days and weeks
 3 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 4 continue to attempt to communicate with a defendant after their arrest to determine the
 5 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 6 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 7 involved in their smuggling activities, and for the individuals to be involved for weeks and
 8 months longer than they claim. Accordingly, I request permission to search the Target
 9 Device for data beginning on April 2, 2021, up to and including May 2, 2021.
10                                      METHODOLOGY
11         16.   It is not possible to determine, merely by knowing the cellular telephone's
12 make, model and serial number, the nature and types of services to which the device is
13 subscribed and the nature of the data stored on the device. Cellular devices today can be
14 simple cellular telephones and text message devices, can include cameras, can serve as
15 personal digital assistants and have functions such as calendars and full address books and
16 can be mini-computers allowing for electronic mail services, web services and rudimentary
17 word processing. An increasing number of cellular service providers now allow for their
18 subscribers to access their device over the internet and remotely destroy all of the data
19 contained on the device. For that reason, the device may only be powered in a secure
20 environment or, if possible, started in "flight mode" which disables access to the network.
21 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
22 equivalents and store information in volatile memory within the device or in memory cards
23 inserted into the device. Current technology provides some solutions for acquiring some
24 of the data stored in some cellular telephone models using forensic hardware and software.
25 Even if some of the stored information on the device may be acquired forensically, not all
26 of the data subject to seizure may be so acquired. For devices that are not subject to
27 forensic data acquisition or that have potentially relevant data stored that is not subject to
28 such acquisition, the examiner must inspect the device manually and record the process
          Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.9 Page 9 of 10




 1 and the results using digital photography. This process is time and labor intensive and may
 2 take weeks or longer.
 3           17.   Following the issuance of this warrant, I will collect the Target Device and
 4 subject it to analysis. All forensic analysis of the data contained within the telephone and
 5 its memory cards will employ search protocols directed exclusively to the identification
 6 and extraction of data within the scope of this warrant.
 7           18.   Based on the foregoing, identifying and extracting data subject to seizure
 8 pursuant to this warrant may require a range of data analysis techniques, including manual
 9 review, and, consequently, may take weeks or months. The personnel conducting the
10 identification and extraction of data will complete the analysis within ninety (90) days of
11 the date the warrant is signed, absent further application to this court.
12                       PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
13           19.   Law enforcement has not previously attempted to obtain the evidence sought
14 by this warrant.
15   //
16   II
17   //
18
19
20
21
22
23
24
25
26
27
28
      Case 3:21-mj-01732-WVG Document 1 Filed 05/03/21 PageID.10 Page 10 of 10




 1                                       CONCLUSION
 2         20.   Based on the facts and information set forth above, I submit there is probable
 3 cause to believe that a search of the Target Device will yield evidence of Defendant's
 4 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
 5 request that the Court issue a warrant authorizing law enforcement to search the item
 6 described in Attachment A, and seize the items listed in Attachment B using the above-

 7 described methodology.
 8
 9 I swear the foregoing is true and correct to the best of my knowledge and belief.
10
11
                                           Special Agent Robert H. Resico
12                                         Homeland Security Investigations
13
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of
14
     Criminal Procedure 4.1, this 3rd day of May, 2021.
15
16
17 Honorable William V. Gallo
     United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
